         Case 1:19-cv-00859-RTH Document 57 Filed 07/20/21 Page 1 of 2




           In the United States Court of Federal Claims
                                            No. 19-859
                                       (Filed: 20 July 2021)

***************************************
E-NUMERATE SOLUTIONS, INC. and        *
E-NUMERATE, LLC,                      *
                                      *
                  Plaintiffs,         *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant           *
                                      *
***************************************

                                             ORDER

       On 27 April 2021, the Court entered a modified claim construction briefing schedule.
See Order, ECF No. 54. On 19 July 2021, plaintiffs filed an unopposed motion to modify the
claim construction schedule “to provide [p]laintiffs additional time to review and consider [the
government’s] invalidity contentions in this matter.” See Pls.’ Unopposed Mot. to Amend the
Scheduling Order, ECF No. 56 at 1. Plaintiffs represent the parties have met all previous claim
construction deadlines set by the Court in the 27 April 2021 order. Id. at 1–2.

        In support of their motion to modify the claim construction schedule, plaintiffs note “the
[g]overnment’s invalidity contentions set forth 62 separate invalidity contentions based on
alleged prior art either alone or in combination” and “the [g]overnment additionally advanced
three invalidity contentions based on obviousness-type double patenting that also includes
alleged prior art.” Id. at 2. Plaintiffs state they “require additional time to consider the
multiplicity of invalidity theories advanced by the [g]overnment as well as the [g]overnment’s
supplemental invalidity contentions before engaging in claim construction in this matter.” Id.
For good cause shown, plaintiffs’ unopposed motion to modify the claim construction schedule
is GRANTED. The Court ADOPTS the following modified claim construction briefing
schedule.

 Event                            Prior Deadline                   New Deadline
 The government supplements       N/A                              26 July 2021
 its invalidity contentions
 Parties exchange claim terms     20 July 2021                     3 September 2021
 for construction
 Parties exchange proposed        3 August 2021                    17 September 2021
 claim constructions
        Case 1:19-cv-00859-RTH Document 57 Filed 07/20/21 Page 2 of 2




Parties disclose extrinsic       10 August 2021               24 September 2021
evidence they may rely upon
for claim construction
Deadline to meet and confer      17 August 2021               1 October 2021
to narrow terms in dispute
and exchange revised claim
constructions
Plaintiffs file their opening    24 August 2021               8 October 2021
claim construction brief
The government files its         14 September 2021            29 October 2021
responsive claim construction
brief
Plaintiffs file their reply      28 September 2021            12 November 2021
claim construction brief
The government files its sur-    12 October 2021              3 December 2021
reply claim construction brief
The parties submit the joint     19 October 2021              10 December 2021
claim construction statement
and propose dates for the
Markman hearing in the first
half of January
If desired, the parties may      26 October 2021              17 December 2021
submit a joint technical
tutorial to the Court
Markman hearing                  To be scheduled              To be scheduled
Deadline for the government      30 November 2021             31 January 2022
to produce technical
documents for additional
agencies named in the second
amended complaint



      IT IS SO ORDERED.


                                                   s/ Ryan T. Holte
                                                   RYAN T. HOLTE
                                                   Judge




                                            -2-
